Citation Nr: 0014209	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-41 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
trauma to the right knee, with medial meniscectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Billy Hendrix, Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from June 1960 to June 
1962.

This appeal arose from a May 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for the service-connected right knee disorder.  He was 
informed through supplemental statements of the case issued 
in February 1997, March 1998 and August 1999 of the continued 
denial of his claim.

The veteran has contended that his service-connected right 
knee disorder is more disabling than the current disability 
evaluation would suggest.  He asserted that he suffers from 
pain, particularly after walking, as well as instability.  
Therefore, he believes that an increased evaluation is 
justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), it was held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health-care providers 
who have treated his right knee disorder 
since May 1996.  Proper releases for any 
private records should be signed and 
returned by the veteran.  Once this 
information has been received, the RO 
should contact all the health-care 
providers named and request copies of the 
veteran's treatment records developed 
between May 1996 and the present.

2.  Once the above-requested development 
has been completed and all records have 
been associated with the claims folder, 
the RO should afford the veteran a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected right 
knee meniscectomy residuals.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the right knee.  The examiner must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joint is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
right knee disorder.  If the decision 
remains adverse to the appellant, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




